Citation Nr: 9900981	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of fractures of the third, fourth and fifth 
metacarpals of the right hand (major).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim on appeal.  
The veteran, who had active service from March 1965 to March 
1968, appealed that decision to the BVA and the case was 
referred to the Board for appellate review. 



CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the current 10 percent 
evaluation for residuals of fractures of the third, fourth 
and fifth metacarpals of the right hand does not accurately 
reflect the severity of his disability.  He maintains that 
his service-connected right hand disability has worsened and 
that he now suffers from numbness in the right upper 
extremity up to the elbow, as well as severe pain and limited 
motion of the wrist, elbow and shoulder.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
residuals of fractures of the third, fourth and fifth 
metacarpals of the right hand (major). 



FINDING OF FACT

Residuals of fractures of the third, fourth and fifth 
metacarpals of the right hand (major), are manifested by a 
slight decrease in grip strength, but no other sequelae from 
the in-service injury.



CONCLUSION OF LAW

An evaluation in excess of 10 percent is not warranted for 
residuals of fractures of the third, fourth and fifth 
metacarpals of the right hand (major).  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-
4.46, 4.73, Diagnostic Code 5299-5309 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for residuals of fractures of the third, 
fourth and fifth metacarpals of the right hand, was granted 
by the RO in July 1982, and a noncompensable evaluation was 
assigned, effective September 1981.  This decision was based 
on service medical records that noted that the veteran 
fractured the third, fourth and fifth metacarpals of his 
right hand in service, a separation examination report that 
noted no sequelae of these fractures, and a VA examination 
report that noted a diagnosis of mild sensory neuropathy 
secondary to occupational trauma, subjective.  

Following a VA examination report that revealed that the 
veteran suffered from swelling, tenderness and subjective 
complaints of pain, as well as of some decreased grip 
strength, the RO, in a February 1993 decision, increased the 
noncompensable evaluation to 10 percent, effective November 
1988.  

A June 1996 VA examination report noted that the veteran 
complained of persistent numbness in the right fourth and 
fifth fingers with diminished grip strength.  The examiner 
noted that there was no bony tenderness, deformity, 
discoloration or soft tissue swelling in the right hand, and 
that there were no anatomical defects.  The examiner stated 
that there was slight decreased grip strength in the right 
hand compared to left, though grip strength is still graded 
V/V.  The examiners conclusion was that strength and 
dexterity were normal.  In addition, the examiner noted that 
there was normal approximation of the fingers and thumb to 
the media transverse fold of the right hand, that radial and 
ulnar pulsations were normal, and that sensory examination 
was normal.  

The examiner further reported that electromyography performed 
the previous month revealed that right ulnar and median 
nerve, motor and sensory studies were within normal limits, 
and that there was no evidence of nerve entrapment, sensory 
neuropathy or radiculopathy in the upper extremity.  In 
addition, X-rays were noted to show no evidence of fracture 
or dislocation, or of blastic or lytic lesions.  The 
examiners impression was that the veteran's status post 
right hand fractures were without clinical sequelae.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  See 
38 U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1998).  When a condition that 
is not listed in the VA Schedule for Rating Disabilities is 
encountered, VA may rate under a closely related disease or 
injury in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

The veteran's residuals of fractures of the third, fourth and 
fifth metacarpals of the right hand (major), are evaluated by 
analogy to a muscle injury to Muscle Group IX, under 
38 C.F.R. § 4.73, Diagnostic Code 5309.  This muscle group 
acts in strong grasping movements and is supplemented by the 
intrinsic muscles in delicate manipulative movements.  
Because the hand is so compact a structure that isolated 
muscle injuries are rare, injuries to Muscle Group IX are to 
be rated on limitation of motion.  Under Diagnostic Code 
5215, a 10 percent evaluation is the maximum contemplated 
evaluation and is warranted for limitation of motion of the 
wrist, (whether the major or minor upper extremity) with 
dorsiflexion to less than 15 degrees, or with palmar flexion 
limited in line with the forearm.  Evaluations can also be 
assigned based on ankylosis of individual or multiple 
fingers, See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 
5223, but the recent examination found no limitation of 
motion of any of the fingers.

The veteran has related that he experiences additional 
symptomatology from his service connected disability, 
including numbness in the right upper extremity up to the 
elbow, as well as severe pain and limited motion of the 
wrist, elbow and shoulder.  However, no such clinical 
findings were reported on examination, and the veteran has 
not submitted any medical evidence that documents his 
contentions.  In view of the VA examination findings of only 
a slight decrease of grip strength of the right hand, but 
still graded V/V, and no other sequelae from the in-service 
injury, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
residuals of fractures of the third, fourth and fifth 
metacarpals of the right hand (major).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his service connected disability has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of 
fractures of the third, fourth and fifth metacarpals of the 
right hand (major) is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals 


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
